PER CURIAM.
This is a motion for an appeal from a judgment which awarded recoveries to Curtis Hickman of $1130 and to Lemmie Jones of $562 against Frank Peck. This litigation grew out of the collision of the Hickman and Jones trucks which they alleged was caused by the parking of the Peck truck on the highway they were traveling upon at the time.
Two contentions are urged for reversal : (a) The collision was brought about by the negligence of either one, or both, of the drivers of the colliding vehicles; or (b) the collision was unavoidable, due to snow and ice on the highway at the time.
The fact that Frank Peck parked his ve-hiele upon the main traveled portion of the highway in violation of KRS 189.450(1), on .a- curve and in ice and snow, is admitted in his brief. The questions of negligence, contributory negligence and unavoidable accident, under the circumstances of the parking, the curve and the presence of ice and snow on the highway, were submitted to the jury under instructions not complained of by Frank Peck.
Issues of fact on each of these questions were developed by the evidence, and the jury, in passing on these issues, found Curtis Hickman and Lemmie Jones blameless for the accident and awarded them the above damages. We conclude the proof supports the jury’s finding and award.
Wherefore, the motion for an appeal is •overruled and the judgment is affirmed.